          Case 1:20-cv-00730-NONE-BAM Document 16 Filed 12/28/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8
                                                        Case No.: 1:20-CV-00730-NONE-BAM
 9   AURORA CERVANTES,
                                                        ORDER EXTENDING TIME TO FILE
10                  Plaintiff,                          DISMISSAL DOCUMENTS
11           vs.                                        (Doc. No. 15.)
     SAVE MART SUPERMARKETS, as an
12   entity and doing business as “Foodmaxx #
     487”, and DOES 1-50, Inclusive,
13
14                  Defendants.
15
16          On September 24, 2020, the parties filed a Notice of Settlement with a request for ninety
17   (90) days to file dismissal documents. (Doc. No. 13.) On September 25, 2020, the Court ordered
18   the parties to file dismissal documents not later than December 23, 2020. (Doc. No. 14.) On
19   December 23, 2020, Plaintiff Aurora Cervantes filed a request for extension of time to file
20   dismissal documents. (Doc. No. 15.)
21          Pursuant to the Plaintiff’s request, and good cause appearing, the request for extension of
22   time to file dismissal documents is GRANTED. (Doc. No. 15.) The parties shall file appropriate
23   papers to dismiss or conclude this action in its entirety within thirty (30) days of the date of this
24   order.
     IT IS SO ORDERED.
25
26      Dated:     December 28, 2020                            /s/ Barbara    A. McAuliffe             _
27                                                         UNITED STATES MAGISTRATE JUDGE

28

                                                       1
